Citation Nr: 0828927	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  07-04 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
degenerative changes of the left shoulder with chronic 
rotator cuff tear.

2.  Entitlement to a rating in excess of 10 percent for a 
laceration scar of the left shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to January 
1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision in 
which the RO denied an increased rating for a laceration scar 
of the left shoulder and increased the rating for 
degenerative changes of the left shoulder with chronic 
rotator cuff tear to 30 percent effective May 17, 2005, the 
date of the claim for increase.  The veteran filed a notice 
of disagreement (NOD) in November 2005, and the RO issued a 
statement of the case (SOC) in December 2006.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in February 2007.

In April 2007, additional VA outpatient treatment records 
were associated with the claims file.  However, review of 
those records reveals that they are cumulative of VA medical 
records previously of record and discussed in a February 2007 
supplemental statement of the case (SSOC).  Thus, remand for 
the issuance of a new SSOC is unnecessary.  See 38 C.F.R. 
§§ 19.31, 19.37 (2007).

In Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran is right-handed.

3.  The veteran's left shoulder disability is characterized 
by degenerative arthritis and chronic rotator cuff tear 
resulting in arm motion limited to no more than shoulder 
level, and complaints of pain and stiffness; there is no 
evidence of unfavorable ankylosis of the scapulohumeral 
articulation with abduction limited to 25 degrees from side, 
or fibrous union, nonunion or loss of head of the humerus.

4.  While the  evidence reflects complaints of tenderness and 
pain associated with his service-connected laceration scar of 
the left shoulder the medical evidence does not indicate that 
the scar  exceeds 12 square inches (77 sq. cm.), or that the 
scar is productive of limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
degenerative changes of the left shoulder with chronic 
rotator cuff tear are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40. 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5200, 5201, 5202 (2007).

2.  The criteria for a rating in excess of 10 percent for a 
laceration scar of the left shoulder are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Codes 7804, 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims found 
that, at a minimum, adequate VCAA notice requires that VA 
notify the claimant that, to substantiate an increased rating 
claim: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  22 Vet. App. at 43-44.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a June 2005 pre-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claims for increased 
ratings, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
would be obtained by VA.  The September 2005 rating decision 
reflects the initial adjudication of the claims after 
issuance of the June 2005 letter.  The December 2006 SOC 
(and, later, the February 2007 SSOC) set forth the criteria 
for higher ratings for the left shoulder disability and 
laceration scar (which suffices for Dingess/Hartman).  A May 
2007 post-rating letter provided the veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  

As regards the notice issued after the rating decision on 
appeal, the Board observes that the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  Although the May 2007 letter was not followed by 
a readjudication of the claims, the timing of this notice-
after the last adjudication of the claims-is not shown to 
prejudice the veteran.  In this regard, although the veteran 
was given an opportunity to respond to the May 2007 letter, 
he did not provide any additional information or evidence.  
As such, readjudication of the claims in a subsequent SSOC 
was not necessary in this case.

The Board also points out that the veteran's written 
statements-to include his February 2007 VA Form 9 in which 
he stated that he has pain and stiffness in the left shoulder 
on a daily basis and indicated that he cannot lift up his 
left arm and he needs assistance getting dressed-demonstrate 
an awareness of what was needed to support his claims for 
increased ratings.  Consequently, any error in this regard 
was "cured by actual knowledge on the part of the 
claimant."  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA 
outpatient treatment records  and reports of VA examinations 
conducted in June 2005.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the veteran, and by his wife  and  
representative, on his behalf.

The Board also notes that no further RO action prior to 
appellate consideration of this claim is needed.  In this 
regard, the Board notes that in an August 2008 statement. the 
veteran's representative stated that, if the Board is unable 
to render a favorable decision, a remand is necessary for a 
VA examination to determine the veteran's current level of 
disability.  However, the examination reports currently of 
record include recitation of the veteran's pertinent medical 
history, and findings sufficient to evaluate each respective 
disability under consideration.  Moreover, there is no 
explicit indication or allegation that either disability has 
worsened since June 2005.  As the evidence of record thus 
appears sufficient to evaluate the claims under 
consideration, no further examination, at this time, is 
warranted.  See 38 U.S.C.A. § 5103A (West  2002); 38 C.F.R. 
§ 3.159 (2007).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claims on appeal, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either  claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters being decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The 
following analyses are therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

A.  Degenerative Changes of the Left Shoulder with Chronic 
Rotator Cuff Tear

In this case, the RO assigned a 30 percent rating for the 
veteran's degenerative changes of the left shoulder with 
chronic rotator cuff tear pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5010-5201.  Hyphenated diagnostic 
codes are used when a rating under one code requires use of 
an additional diagnostic code to identify the basis for the 
rating.  38 C.F.R. § 4.27.  DC 5010 applies to traumatic 
arthritis and DC 5201 applies to limitation of motion of the 
shoulder and arm.  As the veteran is right-handed, his left 
shoulder disability affects his minor extremity.

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis (established by x-ray) under DC 5003, which in 
turn, is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  

Under DC 5201, when, as here, the minor extremity is 
involved, a maximum rating of 30 percent is assigned for 
limitation of the arm to 25 degrees from the side.

Under DC 5200, ankylosis of the scapulohumeral articulation 
between favorable and unfavorable warrants a 30 percent 
rating for the minor arm.  Unfavorable ankylosis of the 
scapulohumeral articulation, where abduction is limited to 25 
degrees from the side, warrants a 40 percent rating for the 
minor arm.  38 C.F.R. § 4.71a, DC 5200.

Under DC 5202, shoulder disabilities may be rated based on 
impairment of function of the humerus.  A 40 percent rating 
is warranted for a fibrous union of the humerus for the minor 
arm; a 50 percent rating is warranted for nonunion of the 
humerus for the minor arm.  A loss of the humerus head 
warrants a maximum 70 percent rating for the minor arm.  38 
C.F.R. § 4.71a, DC 5202.

DC 5203 for rating impairment of the clavicle or scapula is 
not for application, as the maximum rating for a minor 
shoulder is 20 percent under this diagnostic code.  38 C.F.R. 
§ 4.71a, DC 5203.

For VA rating purposes, when the arm is at the side it is 
considered to be at 0 degrees and when it is raised to 
shoulder level it is at 90 degrees from the body.  Normal 
range of motion for the shoulder is as follows: forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees; 
internal rotation to 90 degrees; and external rotation to 90 
degrees.  See 38 C.F.R. § 4.71, Plate I.  

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the overall evidence in light of the above, the 
Board finds that the overall evidence simply does not 
indicate the level of left arm impairment that would warrant 
the assignment of a rating in excess of the current 30 
percent rating for the veteran's left shoulder disability 
under DC 5200 or DC 5202 (the only pertinent diagnostic codes 
pursuant to which a higher rating could be assigned).
In his claim for benefits, the veteran stated that the pain 
in his left shoulder was causing sleepless nights and 
dreadful days.

On VA examination in June 2005, abduction was to 80 degrees 
with pain.  The examiner noted that limitation of motion was 
reduced on repetitive use due to pain to 60 degrees of 
abduction.  The examiner stated that there was no ankylosis 
of the left shoulder joint.  The examiner also noted that x-
rays were not indicated because previous x-rays showed 
chronic rotator cuff tear and this condition does not heal.  

VA medical records show treatment for pain and reduced 
limitation of motion of the left shoulder and a diagnosis of 
osteoarthritis.  Tylenol was prescribed.

In a November 2005 statement, the veteran's spouse noted that 
the veteran cannot get a shirt or coat on or off without her 
help.

On his February 2007 VA Form 9, the veteran stated that he 
has pain and stiffness in the left shoulder on a daily basis 
and indicated that he cannot lift up his left arm and he 
needs assistance getting dressed.

Collectively, this evidence indicates that the veteran's 
degenerative arthritis and chronic rotator cuff tear of the 
left shoulder results in arm motion limited to no more than 
shoulder level.  These findings are consistent with no more 
than the current 30 percent rating.  There is no medical 
evidence of unfavorable ankylosis of the scapulohumeral 
articulation with abduction limited to 25 degrees from side, 
or fibrous union, nonunion or loss of head of the humerus.

The Board points out that the current 30 percent rating 
adequately compensates the veteran for any functional loss 
associated with his complaints of pain and stiffness.  
Indeed, without consideration of these factors, no more than 
a 20 percent rating would be warranted based purely on the 
medical findings noted above.  Moreover, the veteran's pain 
and stiffness are not shown be so disabling as to result in a 
level of disability warranting a higher rating under either 
DC 5200 or DC 5202.  As such, the record presents no basis 
for assignment of any higher rating based on consideration 
the factors identified in 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca.

Hence, no higher schedular rating for service-connected 
degenerative changes of the left shoulder with chronic 
rotator cuff tear is warranted.

B.  Laceration Scar of the Left Shoulder

The RO assigned a 10 percent rating for the veteran's 
laceration scar of the left shoulder pursuant to 38 C.F.R. § 
4.118, DCs 7805-7804.  Hyphenated diagnostic codes are used 
when a rating under one code requires use of an additional 
diagnostic code to identify the basis for the rating.  38 
C.F.R. § 4.27.  DC 7804 applies to superficial scars that are 
painful on motion and DC 7805 applies to other scars that are 
rated on the basis of limitation of function of the affected 
part.

DC 7804 provides a 10 percent rating for scars which are 
superficial and painful on examination.

Under DC 7805, as noted above, scars are evaluated on the 
basis of limitation of function of the affected part.

Under DC 7801, scars, other than the head, face, or neck, 
that are deep or that cause limited motion and exceed 12 
square inches (77 sq. cm.) are rated as 20 percent disabling.  
38 C.F.R. § 4.118, DC 7801.

Considering the record in light of the above-noted criteria, 
the Board finds that the criteria for a rating in excess of 
10 percent for the veteran's laceration scar of the left 
shoulder are not met.

During a VA examination in June 2005, the veteran complained 
of a painful scar.  Examination showed the scar to be 5 cm. 
by 1 cm. and there was tenderness to palpation.  There was no 
inflammation, elevation of the scar, edema, ulceration of 
breakdown over the scar, keloid formation, depression of the 
scar, adherence to underlying tissue, induration or 
inflexibility, tissue loss, or resulting limitation of motion 
or loss of function.  The texture of the scarred area was 
normal.  A second set of findings contained within the report 
of the above examination reflects an identical examination 
with the exception of a different scar size, which was noted 
as 4 cm. by less than .5 cm., and the observation that the 
scar was not normal in color but rather darker than normal.

VA medical records show treatment for pain and reduced 
limitation of motion of the left shoulder.  They do not show 
any complaints of or treatment for the scar itself.  
Moreover, they do not show that the scar is productive of 
limitation of function of the left shoulder or exceeds 12 
square inches (77 sq. cm.).

As noted in the VA examination report, the scar does not 
result in limitation of motion or loss of function.  The scar 
also does not have an area exceeding 12 square inches (77 sq. 
cm.); rather, the worse findings in the VA examination report 
described the scar as measuring 5 cm. by 1 cm., for an area 
totaling 5 sq. cm.  Thus, the scar does not meet or 
approximate the criteria required for a rating in excess of 
10 percent under DC 7801.

Collectively, this evidence indicates that the veteran's 
service-connected laceration scar of the left shoulder 
consists primarily of pain and tenderness.  These findings 
are consistent with no more than the current 10 percent 
rating.  There is no medical evidence that the scar is 
productive of limitation of function or exceeds 12 square 
inches (77 sq. cm.).

Accordingly, there is no basis for a higher schedular rating 
for the veteran's laceration scar of the left shoulder.

C.  Both Disabilities

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule, the Board 
finds that there is no showing that either disability under 
consideration has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) 
(cited in the December 2006 SOC).In this regard, the Board 
notes that neither disability has objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating).  Although the record 
reflects that the veteran is currently not working, there is 
no showing that either service-connected disability has had a 
more significant impact on the veteran's employability that 
the respective rating assigned indicates.  There also is no 
evidence that either disability has necessitated frequent 
periods of hospitalization, or has otherwise rendered 
inadequate the regular schedular standards.  In the absence 
of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, there is no basis for staged 
rating of either disability, pursuant to Hart, and each claim 
for higher rating must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 30 percent for degenerative changes of 
the left shoulder with chronic rotator cuff tear is denied.

A rating in excess of 10 percent for a laceration scar of the 
left shoulder is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


